Citation Nr: 1311640	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  06-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from November 1955 to October 1957. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the RO denied entitlement to a TDIU.  In April 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2006.

In September 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a September 2011 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In December 2011, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In December 2011, the Board again remanded this matter to the RO, via the AMC, for further action.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a September 2012 supplemental SSOC and returned the matter to the Board for further consideration.

In October 2012 the Board again remanded the claim on appeal for compliance with the instructions in the 2010 and 2011 Board remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (1998).  After accomplishing further action, the RO continued to deny the claim, and has since returned the matter on appeal to the Board for further appellate consideration.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, except as otherwise stated herein.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matter on appeal has been accomplished.

2.  The Veteran has been awarded service connection for bilateral hearing loss (rated as 80 percent disabling), residuals of cold injury of the right lower extremity (rated as 20 percent disabling), residuals of cold injury of the left lower extremity (rated as 20 percent disabling), tinnitus (rated as 10 percent disabling), residuals of cold injury of the right upper extremity (rated as 10 percent disabling), and residuals of cold injury of the left upper extremity (rated as 10 percent disabling); as of October 26, 2005, the combined rating is 90 percent.  

3.  Pertinent to the January 2006 claim for a TDIU, the Veteran meets the percentage requirements for award of a TDIU, and the only medical opinion to address the cumulative effects of the Veteran's service-connected disability indicate that such disabilities as likely as not prevent him from obtaining and retaining substantially gainful employment.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155. 5707 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the favorable disposition of the claim for a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

II.  Analysis

The Veteran has been granted service connection for bilateral hearing loss (rated as 80 percent disabling), cold injury of the right lower extremity (rated as 20 percent disabling), cold injury of the left lower extremity (rated as 20 percent disabling), tinnitus (rated as 10 percent disabling), cold injury of the right upper extremity (rated as 10 percent disabling), and cold injury of the left upper extremity (rated as 10 percent disabling); as of October 26, 2005, the combined rating is 90 percent. 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2012).   


As indicated, pertinent to the current claim, the Veteran meets the minimum percentage requirements under 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.  

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

On his January 2006 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he had become too disabled to work in 1999 and had last worked full-time in October 1999.  He had work experience as a ditch rider.  He had left his last job because of his disabilities and did not receive workers compensation benefits and did not expect to receive disability retirement benefits.  He had four hears of high school education but had not received any education or training since he had become too disabled to work.  

In the report of a February 2006 VA general medical examination obtained to address the matter of whether the Veteran was unemployable, the examiner noted only that he was service-connected for cold injury residuals affecting both hands and both feet.  It was reported that he had been retired since 1996.  However, the examiner also indicated that the Veteran had retired in 1998.  The Veteran reported that since his retirement his health had declined.  He reported having been diagnosed with Parkinson's disease and with Alzheimer's disease.  On examination, he had loss of feeling of each great toe and part of the right forefoot.  He had decreased sensation to vibration in his toes.  His feet were cold and his hands were sweaty, although he had normal grip strength, bilaterally.  The examiner felt that the cold injury residuals did not prevent the Veteran from working.  His problems associated with Parkinson's disease and Alzheimer's disease would be more problematic than the service-connected cold injury residuals.  

The examiner did not address the impact of the Veteran's service-connected bilateral hearing loss or tinnitus, individually or together with the service-connected cold injury residuals.  For this reason that the Board remanded this case in 2010 for a VA examination to address whether the Veteran's service-connected disabilities, individually or in concert, caused the Veteran to be unable to obtain or retain substantially gainful employment.  

In the Veteran's May 2006 and his VA Form 9 (Appeal to the Board) in July 2006 he reported that he had been forced to retirement because of his service-connected disabilities.  

Thereafter, the Veteran was afforded a VA examination in August 2011; the examiner only addressed the Veteran's  service-connected hearing loss.  Audiometric testing revealed that he had a mild sloping profound sensorineural hearing loss, bilaterally, which was worse in the left ear than the right.  The examiner noted that while word recognition scores were slightly poor than in 2004 but stable but significantly better compared to results in 2005.  This apparent fluctuation was somewhat difficult to explain definitively.  It was possible that there were other complications when tested in 2005 or that his tinnitus was more severe during the 2005 testing.  The examiner noted that the Veteran had retired in 2000 from working with ditch irrigation.  It was not as likely as not that his hearing loss and tinnitus alone would significantly impact his ability to obtain or retain gainful employment.  The examiner noted that the current word recognition abilities are consistent with how he functioned face-to-face with the examiner, seeming to comprehend all conversations, even when he removed his hearing aids.  

In connection with an August 2011 VA examination to evaluate the impact of his service-connected cold injury residuals, the Veteran reported that these had not significantly interfered with his past job duties.  However, he avoided going out in cold weather now and wore socks even when under his blanket in the winter.  The examiner reported that overall I did not appear that the Veteran's hands and feet were significantly contributing to employment issues because he went about his daily chores.  He had retired 10 years earlier.  However, he complained of numbness of his great toes and sometimes losing his grip.  The examiner stated that based on examination findings and the interview, if the Veteran needed to perform anything physical in extremely cold weather or perform outside chores in cold weather, the old cold exposure and subsequent cold sensitization of the hands and feet would likely prevent him from doing so.  The examiner further noted, however, that when the temperatures were normal or near normal, it was unlikely that the old cold exposure would interfere with maintaining and retaining gainful employment, because he had only minimal symptomatology in warmer weather.  

Again, the examiner did not address the impact of the Veteran's service-connected bilateral hearing loss or tinnitus, either individually or in concert with the service-connected cold injury residuals.  For this reason, in 2011, the Board again remanded the claim on appeal for additional development.

On VA audiology evaluation in January 2012 the Veteran's claims files were reviewed.  The audiologist reported that the Veteran had a bilateral sensorineural hearing loss.  The examiner opined that the degree of hearing loss and poor word recognition, as well as his tinnitus would limit the Veteran's ability to obtain and maintain gainful employment.  It also impacted the ordinary condition of his daily life.  

On VA general medical examination in January 2012 the Veteran's claim files and "CPRS" records were reviewed.  He complained of having cold feet and hands, as well as numbness of the great toes.  He was right handed.  On examination he had cold sensitivity and numbness of each hand and foot as well as nail abnormalities of each foot.  He did not use any assistive devices as a normal mode of locomotion.  All of his toes were somewhat colder than the rest of his feet.  His cold injury residuals each impacted on his ability to work.  It was also reported that he had not neurologic conditions, including no Parkinson's disease.  

The examiner reported that the Veteran had a mild sensory loss of the feet and hands, scattered, without any specific pattern.  However, prior testing in 2004 revealed bilateral carpal tunnel syndrome (CTS).  As to employability, the Veteran's main complaint was that he had difficulty with dexterity using tools, but otherwise, went about his daily chores.  He did have some multiple medical comorbidities that were not service-connected.  He reported that his feet were numb and that he could walk about 2 blocks.  He very rarely drove.  Otherwise, he helped his wife with some minimal chores around the home.  As to his hands and feet, it was unlikely that he could be on his feet for any extended period of time or do anything strenuous.  Fine dexterity was likely to be affected but, overall, his grip and strength appeared to be intact in the upper and lower extremities.  However, he did have Parkinson's features but that was not part of the current examination.  Further addressing a rationale, it was noted that if he had to perform any physical or exertional type of employment, it was likely that his hands and feet would interfere because of his loss of sensation and the difficulty with dexterity.  However, overall, sedentary and other types of employment in which no extensive standing or walking and without physical exertion and dexterous activity would not likely be affected.  It was noted that his complaints were worse in the winter and less in the summer but he stated that his feet and hands were always cold.  

In August 2012, a VA examiner indicated that it was not possible, without resort to speculation, to determine whether the radiologically documented arthritis of the carpal bones in each of the Veteran's wrist was etiologically related to his cold injuries, as opposed to being due to the aging process.  

The claim on appeal was again remanded in 2012 to obtain an opinion as to the impact of all of the Veteran's service-connected disabilities, i.e., bilateral hearing loss, tinnitus, and cold injury residuals of each extremity upon the Veteran's employability.  

On a limited VA physical examination in January 2013 the Veteran's claim files and "CPRS" records were reviewed.  It was noted that he had last worked and had retired in 1998.  He used a hearing aid in each ear.  He appeared to have a profound hearing loss and his hearing aids were very helpful.  Thus, with proper amplification, it did not appear that his hearing loss would interfere with his ability to be employed.  He denied having any current ringing and, so, his tinnitus would not interfere with employment.  As to cold injury residuals, he reported that his hands and feet were cold and that he had intermittent sensation changes.  Thus, standing, walking or performing anything with great dexterity would be limited because of the cold injury residuals and his employment would be limited because of cold exposure to the hands and feet.  Certainly, he could not perform anything strenuous or physical nor stand for any extended time frames.  The examiner noted that \it was his other nonservice-connected related issues that prevented employment, specifically his Parkinson's disease.  

The examiner further noted that, without reference to the Veteran's age and nonservice-connected disabilities, his service-connected hearing loss, with proper amplification, and tinnitus, alone, would not render him unable to obtain employment.  However, the loss of sensation from cold injuries of the hand and feet would likely interfere with the ability to work when it came to extensive standing or walking or fine dexterity.  Thus, the cold injury residuals would likely interfere with retaining and obtaining employment where extensive use of the hands and feet were needed.  It was at least as likely as not that the service-connected cold injury residuals of the extremities would make it very difficult for him to obtain and retain gainful employment.  The examiner thus concluded that when all of the service-connected disabilities were considered in concert, it was at least as likely as not that his service-connected disabilities in concert would preclude most types of employment and the ability to obtain and retain substantially gainful employment.  

Here, competent and probative medical evidence tends to supports the Veteran's lay statements that his service-connected disabilities, acting together, preclude substantially gainful employment.  Significantly, the only medical opinion on file with addresses the cumulative impact of all of the Veteran's service-connected disabilities is that obtained in 2013.  As indicated, that examiner noted that it was primarily the Veteran's cold injury residuals that had this effect because of impairment with respect to extensive standing or walking and any fine dexterity.  Supporting this conclusion, although not mentioned by the2013 VA examiner, is the fact that the Veteran has only four years of high school education and, so, there is little likelihood of being able to find any employment which does not require extended standing or walking.  Also, even sedentary employment seems to be precluded, such as office work, in light of the lack of dexterity of his hands which results from his cold injury residuals.  

Thus, although the record includes some negative opinions on the unemployability question, those opinions are specific to individual disabilities.  Significantly, in the only opinion to address the collective impact of the Veteran's service-connected on his employability, the examiner indicated that the Veteran's collective service-connected disabilities as likely as not render him unemployable.  The opinion clearly was based on full consideration of the evidence of record-the Veteran's documented employment and medical histories and assertions-and is not directly contradicted by any other opinion addressing all of the Veteran's service-connected disabilities.  While the examiner's opinion is not definitive, it was expressed in terms sufficient to permit the application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2012).  See also 38 U.S.C.A. § 5107(b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board finds that that the criteria for a TDIU are met.



ORDER

A TDIU is granted, subject to the legal authority governing the payment of VA compensation.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


